     CASE 0:17-cv-03058-SRN-HB Document 188 Filed 08/21/20 Page 1 of 18




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA


 BROCK FREDIN,
                                                   Case No. 17-CV-3058
                         Plaintiff,

           --against--

 LINDSEY MIDDLECAMP


                         Defendants.


                 MEMORANDUM IN OPPOSITION TO
       DEFENDANT’S JULY 23, 2020 SUMMARY JUDGEMENT MOTION

       Plaintiff Brock Fredin (“Plaintiff”), proceeding pro se, hereby submits this

memorandum of law in opposition of Defendant’s July 23, 2020 Summary Judgement

motion.

                              PRELIMINARY STATEMENT

       Defendant describes herself as a “queer” feminist who is actually married to a man.1

The Court is going to dismiss several meritorious claims based on its own intentional

actions to prejudice Plaintiff.2 Hildy Bowbeer’s corrupt actions prevented Plaintiff’s




       1
          Most, if not all, statements by Defendant are a blatant distortion or an outright lie.
It is laughable to consider any statements by Defendant as fact.                           See
https://twitter.com/cardsagsthrsmt
        2
          There is nothing Plaintiff can say here to prevent Susan Richard Nelson or Hildy
Bowbeer’s and their clerk’s actions to dismiss. Ms. Bowbeer’s denial of discovery was so
incredibly prejudicial that it proves her biased intent. Ms. Bowbeer and Nelson have

                                               1
     CASE 0:17-cv-03058-SRN-HB Document 188 Filed 08/21/20 Page 2 of 18




discovery to obtain evidence to oppose summary judgement while enabling Defendant to

conduct burdensome discovery requiring hundreds of hours of work. Moreover, Hildy

Bowbeer engaged in numerous retaliatory actions against Plaintiff on the eve of George

Floyd against a victim of similar Minneapolis violence. Ms. Bowbeer and Nelson watched

and did nothing as Plaintiff was tortured and kidnapped by Defendant.3 Unlike George

Floyd, where he was tortured for nine (9) minutes, Plaintiff was tortured for an entire year

where he was kicked, punched, assaulted, and deprived of sleep, food, or anything

meaningful On the eve of George Floyd, Ms. Bowbeer engaged in what can only be

described as a sick, twisted, and heinous attack against someone barely recovering from

Defendant’s Minneapolis torture. If Ms. Bowbeer or Nelson would have stepped in sooner,

they could have prevented Minneapolis tactics that killed George Floyd. Outrageously,

Ms. Bowbeer and Neslon even egregiously complained that they were being notified too

many times by Plaintiff of Defendant’s Minneapolis violence on May 18, 2020. Ms.

Bowbeer and Nelson’s actions in failing to address Minneapolis violence which could have

been done several years sooner created the global George Floyd protests.

                           A Special Note to the [c]ourts Clerks4



tainted their record forever and proved their only intention is to facilitate and protect
Minneapolis violence, corruption, and misconduct.
        3
          Ms. Bowbeer and her clerk’s actions are no different than former Minneapolis
Police Officer Tou Thao as he watched and justified torture.                               See
https://www.youtube.com/watch?v=f5eYvDToQgQ
        4
          You should print this section out and tape it onto your wall of your future office to
remind you about the importance of legal ethics and integrity. You should always disagree
with a judge you are clerking for if you feel it’s not the correct action. Groupthink is wrong
in all areas of life.

                                              2
     CASE 0:17-cv-03058-SRN-HB Document 188 Filed 08/21/20 Page 3 of 18




       To every clerk reading this, federal judges and magistrates have one major duty in

life and that is to hold bad state actors responsible in an effort to uphold the Constitution.

In this democracy, this court is beholden to Plaintiff, who is an American citizen, and not

state or federal institutions or lawyers. In this respect, both Ms. Nelson and Bowbeer have

set very poor examples for your future life as attorneys or litigators. By attacking Plaintiff,

the court is attacking democracy. Importantly, ethics and integrity are the core of being a

lawyer. These are elements that you were not able to learn from the court during this

clerkship. Attorneys can do very bad things to good people if they are guided by poor

ethics (as you are witnessing with Karl Johann Breyer5 towards Plaintiff). Ms. Bowbeer

and Nelson have failed each of you on these fronts and even failed to criticize the facially

unconstitutional actions taken to silence Plaintiff where Plaintiff was allegedly exposing

the same Minneapolis violence pre-George Floyd. Ms. Nelson and Bowbeer’s criticism

alone in those orders could have prevented Minneapolis violence that caused George Floyd

which would have sparked policy changes within the City of Minneapolis pre-George

Floyd. Indeed, Ms. Bowbeer and Nelson could have saved George Floyd’s life, and, most

importantly, prevented the national riots and global protests.         This argument is not

grandiose or a stretch. As a result, Ms. Bowbeer and Nelson have deprived you of a proper


       5
         Mr. Breyer knows Plaintiff’s family and has even attended Plaintiff’s sister’s
monthly munches apparently for years. Mr. Breyer lost track of the Inn of Court’s true
intent which is building ethics and integrity of lawyers. It’s not to network, schmooze,
party, or generate money. Mr. Breyer has failed any ethical standard particularly any
constitutional standard with his ongoing attacks against Plaintiff. Indeed, Plaintiff is an
excellent writer, researcher, knows how to litigate in certain situations but lacks any actual
experience as a lawyer. Leaking Plaintiff’s discovery because he mistakenly failed to mark
documents as confidential is one example of Karl Johann Breyer’s gutter tactics.

                                              3
     CASE 0:17-cv-03058-SRN-HB Document 188 Filed 08/21/20 Page 4 of 18




legal education or guidance rooted in ethics and integrity. And, each clerk must correct

this by reporting Lindsey Middlecamp’s conduct to the federal and state Professional

Responsibility Board and reporting any judicial misconduct that you ever see at any stage

in your careers (regardless of non-disclosure pacts you have in chambers with judges). The

non-disclosure pacts judges address clerks with when starting is the same rhetoric criminals

use when committing crimes e.g., don’t tell anyone about the misconduct. A quote by

Edmund Burke and reiterated by legendary leaders like Winston Churchill aptly describes

this analogy, “[t]he only thing necessary for the triumph of evil is for good men to do

nothing.”

                                     Karl Johann Breyer

       Defendant’s counsel Karl Johann Breyer continues his psychotic rampage of

attorney misconduct by engaging in repeated ad-hominem attacks.6 Specifically, Mr.

Breyer regurgitates bogus allegations that Plaintiff “continue[s] the relentless victimization

of three women.” (See Def. Sum. Mot. ¶ 1 in 18-466.) Mr. Breyer’s make believe fantasy

allegations come from an attorney who does not even have the integrity to use his real name

in pleadings.7 Mr. Breyer changed his name from Karl Johann Breyer to K. Jon Breyer to

escape allegations that he is related to Auscwitz guard Johann Breyer.8 Ironically, this case



       6
          Plaintiff is one of the very few litigants who could survive this level of attack and
still be standing. Attacks including torture, assault, and bogus tabloid coverage to destroy
his career.
        7
          Even Plaintiff did not change his name after being tabloid and Google bombed
depriving him of his professional livelihood. Plaintiff is not a coward.
        8
            See e.g., https://www.nytimes.com/2014/06/19/us/johann-breyer-accused-of-
working-at-auschwitz-and-buchenwald.html

                                              4
     CASE 0:17-cv-03058-SRN-HB Document 188 Filed 08/21/20 Page 5 of 18




also involves Mr. Breyer’s use of fabricated allegations to desperately participate in the

wrongful imprisonment and torture of an innocent victim: Plaintiff. (See Pl. Sum. Jud.

Sec.. Decl. Ex. A;) Defendant Middlecamp is not a victim. Defendant Middlecamp is a

federal and (former) Minneapolis cop where she uses her positions to wrongfully inflict

harm on Plaintiff, his family, and, most importantly, the Constitution.           Defendant

Middlecamp expects infantile treatment immune from public peaceful criticism.9 Mr.

Breyer has spent the last several years thinking about the nastiest insults or schemes he can

use against Plaintiff. Indeed, Mr. Breyer attacks victims of Minneapolis torture and then

brags about it in federal pleadings. Id. Mr. Breyer should have changed his name to Derek

Chauvin because it would be more descriptive of his torture. These are not the actions of

a respectable man. Instead, they are actions of a terrified individual desperately hiding

corruption, violence, and attorney misconduct. Mr. Breyer participated in the attempted

violence, torture, and assault by engaging in extrajudicial communication with Saint Paul

Police Officers David McCabe Sarah Nasset, and Tara Patet. Mr. Breyer and Defendant

Middlecamp, along with McCabe, Patet and Schaefer have yet to be prosecuted for their

various crimes including obstruction, tampering, false police reports, and assault.

       Finally, Mr. Breyer knowingly fabricated allegations on August 19, 2020 alleging

that Plaintiff had an unknown party email the court’s chambers with communication

material to the case. Plaintiff does not care about Defendant so far as reaching out to third


       9
       Hildy Bowbeer has egregiously failed to criticize Minneapolis violence originating
from Defendant. This is particularly egregious considering the events of George Floyd
where Plaintiff’s neck was knelt on by Defendant within his own home in Hudson,
Wisconsin. This taints Ms. Bowbeer and Nelson’s records forever.

                                             5
     CASE 0:17-cv-03058-SRN-HB Document 188 Filed 08/21/20 Page 6 of 18




parties. Plaintiff maintained absolutely no knowledge of this email or any such actions

surrounding the email. Plaintiff does not know Gordon Ray Parker and would immediately

block this person. Moreover, Plaintiff has never solicited anyone to ever contact any third

party on his behalf with respect to Defendant. Plaintiff has never had any advanced

knowledge of any third parties reaching out to Defendant. By Defendant’s own standards,

she has induced thousands of people to reach out to Plaintiff. Mr. Breyer and Defendant

must be sanctioned severely by the court. After five (5) years, Plaintiff is tired of these

knowingly fabricated allegations and Mr. Breyer’s and Defendant’s innuendo. Given that

the court has rigged this case by denying discovery, dismissing merit based claims in other

cases, in some sort of pre-George Floyd retaliation ceremony, the court will not sanction

Mr. Breyer. Mr. Breyer along with Defendant must be immediately sanctioned to prevent

Mr. Breyer’s circus attorney misconduct. If Defendant was a man, she would be in prison

for many years. Plaintiff is tired of these actions. Plaintiff has reached the peaceful

Constitutionally protected vigilante stage. When the court refuses to sanction Defendant,

or Mr. Breyer, for yet another attempt to fabricate allegations on August 19, 2020, Plaintiff

will simply exercise his rights to engage in peaceful constitutionally protected protest.

                                   Lindsey Middlecamp

       Mr. Breyer stated Plaintiff “failed to produce any evidence to substantiate his

claim[s].” (See Def. Sum. Mot. ¶ 1.) On the contrary, Plaintiff procured evidence through

Freedom of Information Act (“FOIA”) productions indicating Defendant Middlecamp’s




                                             6
     CASE 0:17-cv-03058-SRN-HB Document 188 Filed 08/21/20 Page 7 of 18




knowingly false and malicious10 defamation. (See Pl. Sum. Jud. First. Decl. Ex. A-U; Pl.

Sum. Jud. Sec. Decl. Ex. A-G.) Specifically, Defendant admitted that she was providing

“unique false information” to “fabricate” allegations. Id. at Sec. Decl. Ex. A. Furthermore,

Defendant’s malicious intent was well documented. Id. at First. Decl. Ex. A-U. Defendant

Middlecamp used her false rape allegation to contact numerous third parties to collaterally

attack Plaintiff with bogus state court harassment restraining orders. Id. In doing so, she

used the false rape allegation to contact her coworkers in the Minneapolis City Attorneys’

Office to threaten public humiliation against them. Id. at Ex. A. Specifically, Defendant

Middlecamp stated that her own colleagues would suffer reports from “MPR” or the “City

Pages” if they did not immediately ac on her “unique false information” and

“fabricat[ions]“. Id. at First. Decl. Ex. A. Finally, Plaintiff was prejudiced because Ms.

Bowbeer denied discovery. And, Plaintiff produced evidence through depositions and

other discovery productions indicating Defendant’s allegations were malicious and false.

                               STATEMENT OF FACTS

       Plaintiff incorporates by reference from the docket, declarations, and pleadings in

this action. Furthermore, Plaintiff expects that the court is familiar with the underlying

facts in this action.

                              GOVERNING STANDARD




       10
          In a defamation claim, for a non-public figure, Plaintiff need not meet the actual
malice standard. Instead, Plaintiff argues that Defendant’s acted with malice in fabricating
their allegation to seek vindictive torture against Plaintiff.

                                             7
        CASE 0:17-cv-03058-SRN-HB Document 188 Filed 08/21/20 Page 8 of 18




          In a summary judgment on defamation claims, Susan Richard Nelson “must

construe the evidence in the light most favorable to Plaintiff.” Maethner v. Someplace

Safe, Inc., A17-0998, at *37-38 (Minn. June 26, 2019) (citing 328 Barry Ave., LLC

v. Nolan Props. Grp., LLC, 871 N.W.2d 745, 751 (Minn. 2015) W.J.L. v. Bugge, 573

N.W.2d 677 (Minn. 1998)Plaintiff can “establish defamation claim against [defendant] for

maliciously fabricating and circulating false rumors that impugned his professional

judgement and character” to defeat summary judgement. Gay v. Affourtit, 76 F. Supp. 2d

517 (S.D.N.Y. 1999) In a summary judgement on a defamation claim, news reports

suggesting professional negligence were denied. Metcalf v. KFOR-TV, Inc., 828 F. Supp.

1515 (W.D. Okla. 1992) Summary judgement motion denied on a defamation claim.

Moritz v. Town of Warwick, No. 15-cv-5424 (NSR) (S.D.N.Y. Oct. 19, 2017)

                                        ARGUMENT

          Given new evidence, Defendant’s assertion that her activities are protected by the

fair report privilege are negated and undermined by FOIA productions. This evidence

conclusively illustrates Defendant knew her statements were false and made with malicious

intent.     Second, intentional infliction of emotional distress (“IIED") claims survive

summary judgement.

   I.        Defamation Claims Survive Summary Judgement (Count 1)

          As described below, several cases establish Plaintiff’s strong likelihood of success

to survive summary judgement on a defamation claim:




                                               8
     CASE 0:17-cv-03058-SRN-HB Document 188 Filed 08/21/20 Page 9 of 18




          • Moritz v. Town of Warwick, No. 15-cv-5424 (NSR) (S.D.N.Y. Oct. 19, 2017)
              (“Summary judgement motion denied on a defamation claim.”)


          • Daly v. N.Y. Life Ins. Co., No. 1:12cv125 (S.D. Ohio Sep. 30, 2017)
              (“Denying summary judgement on a defamation claim where the defamatory
              statements created genuine issue of material fact where it “adversely”
              impacted      the    plaintiff’s     trade,   business    or    profession.)


          • Wenz v. Becker, 948 F. Supp. 319 (S.D.N.Y. 1996) (Summary judgement
              denied because reasonable jury could find an article unfair or untrue because
              it                                 omitted                             facts)


          • Metcalf v. KFOR-TV, Inc., 828 F. Supp. 1515 (W.D. Okla. 1992) (news
              reports including direct statements suggesting professional negligence were
              denied                 at                 summary                judgement)


       To resist summary judgement, the non-moving party must “submit evidence to

support the conclusion that a reasonable person in the position of [Defendants] would have

investigated…” Maethner v. Someplace Safe, Inc., A17-0998, at *29 (Minn. June 26, 2019)

In dismissing this defamation claim, because the court intentionally deprived Plaintiff of

discovery, the court will broaden the definition of rape to include literally anything

including never meeting, speaking, or knowing another person. This will have catastrophic

impact on the legal definition of rape.

       A. Plaintiff Procured Evidence Extinguishing Defendant’s Fair Report Privilege

       Defendant claims that her statements are protected because they are a “matter of

public concern” or “public opinion”. (See Def. Sum. Mot. ¶ 7.) Plaintiff interprets this as

                                             9
    CASE 0:17-cv-03058-SRN-HB Document 188 Filed 08/21/20 Page 10 of 18




Defendant attempting to assert a fair report privilege. The fair report privilege extends to

protect news reports that accurately summarize or fairly abridge information relayed in

court or legal proceedings. See Larson v. Gannet Company, In., A171068. (Minn. Ct. App.

2018.) The fair report or litigation privilege does not protect false and malicious statements

that are used to incite negative media coverage. See Poet, LLC V. Nelson Engineering,

INC., Case No. CIV 17-4029 (holding “to stimulate press coverage and wide publicity of

a complaint … allegedly false and malicious statements is beyond the pale of protection

[under the fair report privilege].")

                                       False Rape Allegation

       As described above, Defendant contends that Plaintiff “failed to produce any

evidence to substantiate his claim.” (See Def. Sum. Mot. ¶ 1.) Defendant concedes in

FOIA productions that she was providing “unique false information” in an effort to

“fabricate”. (See Pl. Sum. Jud. Sec. Decl. Ex. A.) Indeed, Defendant fabricated her rape

allegation on February 22, 2017 by stating: “[t]he power of sharing. Within hours of the

stalking post going up, a rape survivor comes forward. He remains free. (Shared w/ her

permission.)”




Defendant had never met, seen, or spoken to Plaintiff. Defendant apparently conjured up

fake women to produce her Tweet. Id. The false rape allegation is not protected by a fair

report privilege because it was never disclosed in any legal platform nor was it fairly or


                                                10
    CASE 0:17-cv-03058-SRN-HB Document 188 Filed 08/21/20 Page 11 of 18




accurately reported. Defendant is not a journalist. At the time of the Tweet, Defendant

was a Minneapolis cop working alongside Derek Chauvin and Mohammed Noor. (See Pl.

Sum. Jud. First. Decl. Ex. S.) Furthermore, Defendant used her false rape allegation

maliciously to vindictively prosecute Plaintiff by self-dealing within her own office. (See

Pl. Sum. Jud. First. Decl. Ex. A; . Pl. Sum. Jud. Sec. Decl. Ex. A.) Defendant admitted to

using actions in the media as attack vectors against Plaintiff. Id. Defendant further stated

that she was soliciting media coverage and generating other false claims in emails to her

supervisor, Minneapolis Deputy City Attorney Mary Ellen Heng, in February 2017.

Specifically, Defendant Middlecamp stated that she had solicited reporters form the “City

Pages” or “MPR”. (See Pl. Sum. Jud. First. Decl. Ex. A.)

       B. Extinguishing Defendant’s Assertion of Truth

       Defendant provides yet more false allegations that “[w]here Fredin did cooperate

with discovery in this action, his documents and testimony reflect that Middlecamp’s

statements about him are consistent with public records and statements by third parties.”

(See Def. Sum. Mot. ¶ 10.) Defendant blatantly lied when she stated the “great weight of

the evidence in the record dictates a finding that (1) the statements are true.” Id. at ¶ 9.

Specifically, Defendant fails to point to any evidence to indicate her allegation was

supported in truth. Instead, Defendant points to her collateral use of her position to bring

bogus actions to criminalize Plaintiff over alleged public criticism veiled in the draconian

Gestapo like harassment statute.

       Furthermore, Defendant produces no evidence that Plaintiff made any statement that

draws a consistent inference that he agreed with Defendant’s outrageous allegations. On


                                            11
    CASE 0:17-cv-03058-SRN-HB Document 188 Filed 08/21/20 Page 12 of 18




the contrary, Plaintiff has provided FOIA productions demonstrating Defendant

Middlecamp’s nightmare false rape allegation scheme. (See Pl. Sum. Jud. First. Decl. Ex.

A; . Pl. Sum. Jud. Sec. Decl. Ex. A)

                       i.     Damages

         Defendant states that Plaintiff was unable to show “damages” because Plaintiff did

not “suffer reputational harm or damage as a result of the statements.” (See Def. Sum.

Mot. ¶ 9.) When a statement is considered defamatory per se, actual damages are said to

be “presumed.”      Longbehn v. Schoenrock, 727 N.W.2d 153 (Minn. Ct. App. 2007)

Moreover, Plaintiff suffered substantial damages based on the litany of allegations

contained in pleadings: (1) loss of professional livelihood; (2) standing in the community;

and (3) and many other nightmare allegations that were never plead which include the

deprivation of liberty, deprivation of access to family, and more. “An exception to the

"zone of danger" rule is that a plaintiff may recover damages for mental anguish or

suffering for a direct invasion of his rights, such as defamation, malicious prosecution, or

other willful, wanton or malicious conduct.” Bohdan v. Alltool Mfg., Co., 411 N.W.2d 902

(Minn. Ct. App. 1987) (internal citations omitted)

   II.      Intentional Infliction of Emotional Distress Survive Summary Judgement
            (Count 3)

         As described below, case law does establish Plaintiff’s strong likelihood of success

to survive summary judgement on an intentional infliction of emotional distress (IIED)

claim.




                                              12
    CASE 0:17-cv-03058-SRN-HB Document 188 Filed 08/21/20 Page 13 of 18




   • Woods v. City of Reno, No. 3:16-cv-00494-MMD-DJA (D. Nev. July 21, 2020)
       (denying summary judgement on IIED claim)


   • Crocco v. Advance Stores Co. Inc., 421 F. Supp. 2d 485 (D. Conn. 2006) (Denying
       summary judgment where false reports to the police sustain a claim of intentional
       infliction of emotional distress.) See also Barbusin v. Eastern Connecticut State
       University, No. 3:05-CV-1171 (RNC) (D. Conn. May 11, 2006)

   • Conroy v. Caron, 275 F. Supp. 3d 328 (D. Conn. 2017) (Denying summary
       judgment on state law claims of IIED where officers unlawfully entered and
       searched a family's home, used excessive force on a teenager who was verbally
       objecting to their presence and arrested multiple family members without probable
       cause.)


Defendant’s “extreme and outrageous” false rape allegation caused “severe” emotional

distress. Hubbard v. United Press International, Inc. 330 N.W.2d 428 at 43839 (Minn.

1983)) A false rape allegation In earlier pleadings, Plaintiff asserted that for purposes of

IIED, "[i]ntentionally false allegations of rape could amount to outrageous behavior

intolerable in a civilized society." Mangan v. Thuy Thi Rumo, 226 F. Supp. 2d 250 (D. Me.

2002) Moreover, Defendant’s scheme was produced through FOIA requests where she

admitted to providing “unique false information” and actions describing her intent to make

Plaintiff “go[] down way further than he imagined.” If the Court has any doubts to the

veracity of Plaintiff’s assertions, Plaintiff direct the Court to a text message he obtained on

April 5th, 2018 within Saint Paul Police Complaint Number 17280176 originally filed on

December 7th, 2017 which Plaintiff believe originated from Ms. Schaefer. The text



                                              13
    CASE 0:17-cv-03058-SRN-HB Document 188 Filed 08/21/20 Page 14 of 18




message not only confirms the ongoing scheme of Defendant Middlecamp women to

harass Plaintiff, but also demonstrates the fact that they are acting with malicious

intentions:




Needless to say, the above message is disturbing and conclusively evidences Defendant’s

malicious and defamatory scheme. And, it connects the dots between the “unique false

information” used to broadcast their false rape allegation on Twitter in conjunction with

their actions in state court including documented earlier communication with others

including Catherine Schaefer.

                                  Extreme and Outrageous

       Defendant sent her false rape allegation to Saint Paul Officer David McCabe who

at that time was known to be in the sexual assault group. (See Pl. Sum. Jud. First. Decl.

Ex. C.) By and through these actions, Defendant’s only purpose was to cause emotional

distress. Because Defendant’s allegations were contrived, the only resort was to engage in

harassment restraining order activities and pressure McCabe to investigate Plaintiff – using

her false rape allegations as a front – for alleged protected criticism. Id.

                                Injury and Medical Records




                                              14
    CASE 0:17-cv-03058-SRN-HB Document 188 Filed 08/21/20 Page 15 of 18




       As a proximate cause, Defendant’s conduct purported to deprive Plaintiff his mother

while she died. Plaintiff stated in discovery he was forced into bankruptcy, unable to afford

a home, living in his car while seeking a paycheck, and extreme violence. Plaintiff has

been unable to obtain bank accounts, insurance, home mortgages, and has rarely been in

public given Defendant’s actions. Defendant states that Plaintiff failed to provide “medical

records or expert testimony that purports to establish that Defendants alleged conduct is

the proximate cause of his IIED.” (See Def. Sum. Mot. ¶ 26.) Plaintiff did not have medical

insurance and was unable to seek proper care which negates Defendant’s assertion of

medical records and expert testimony. Moreover, Plaintiff did provide sufficient medical

records. Defendant’s self-dealing and orchestrated actions caused Plaintiff to be homeless

and bankrupted him.

       Outrageously, FOIA evidence describes that Defendant used her false allegation to

self-deal in conjuring up collateral criminal proceedings based on her office

communication with Deputy Minneapolis City Attorney Mary Ellen Heng and Saint Paul

Assistant City Attorney Tara Patet. (See Pl. Sum. Jud. First. Decl. Ex. A; Pl. Sum. Jud.

Sec. Decl. Ex. A.) Thus, a proximate cause of the IIED distress is related to Defendant’s

false rape claim.

       Plaintiff must exhibit symptoms to recover damages for an IIED or NIED claim.

Carlson v. Illinois Farmers Ins. Co., 520 N.W.2d 534 (Minn. Ct. App. 1994) In discovery,

Plaintiff alleged mental anguish in the form of heightened awareness, depression, and

anxiety. (See February 2020 – May 2020 Pl. Decl.) And, again his ability to document

symptoms was mitigated by his lack of health insurance.


                                             15
       CASE 0:17-cv-03058-SRN-HB Document 188 Filed 08/21/20 Page 16 of 18




                               Outrageous Pattern of Conduct

         Furthermore, Defendant has accused hundreds of me particularly black men – that

she has never met or spoken to - of rape or improper conduct:11




Defendant has even accused underage boys of similar conduct. At the time of Defendant’s

actions, this individual was fifteen (15) or sixteen (16).




(See      https://twitter.com/benfield99/status/699320805101060096.)        Defendant’s

“outrageous” conduct has been published where journalists have been alarmed by

Defendant’s #shirtlesshamers acts, and, most importantly, her blatant racism which is

particularly troubling given George Floyd and Defendant’s previous position as a

Minneapolis        cop.12          (See      Am.       Compl      ¶    16   page      6;

https://www.instagram.com/shirtlessshamers/?hl=en; .) Even more egregious, people have



         11
                                                          https://1.bp.blogspot.com/-
v7hs1dylKV8/VvINdr5AijI/AAAAAAAA2yo/WriynH0kr3EkmL7zDo_lXgrMqBPNoH
0BA/s1600/Lindsey.jpg
      12
            https://avoiceformen.com/featured/racism-misogyny-misandry-and-lindsey-
middlecamp/

                                              16
    CASE 0:17-cv-03058-SRN-HB Document 188 Filed 08/21/20 Page 17 of 18




literally come out of the woodwork to notify the court of Defendant’s outrageous actions

on the eve of its summary judgement ruling. (See August 20, 2020 Pl. Ltr.) If the court

would have referred Defendant’s actions as a Minneapolis cop sooner, including actions

where Defendant sent her goons to kneel on Plaintiff’s neck, it could have literally

prevented George Floyd, national protests, and riots. The courts actions would have

sparked policy changes in the Minneapolis police department. On the eve of George Floyd,

Plaintiff notified the court once again of its legal obligation to refer Defendant’s

misconduct to the Professional Responsibility board and prosecuting authorities. What did

the court do? It attacked Plaintiff and attempted to vilify him in an attempt to “wash” their

hands of Plaintiff. Indeed, the court once again turned a blind eye. The court should be

absolutely ashamed of its actions and offer an immediate apology to Plaintiff and his

family. This courts actions in failing to protect cast a long shadow of shame on the federal

judiciary for many years to come as it deals with the protests, riots, and impacts of George

Floyd. And, taints the courts record and legacy forever. On August 20, 2020 President

Trump stated in Old Forge, Pennsylvania that there are “smoldering ruins in Minneapolis”,

in part, because this court completely failed in addressing police brutality issues despite

having literally years and hundreds of pages of documents to spark policy changes within

Minneapolis law enforcement where Defendant used her position to unlawfully attack

Plaintiff   and    kneel    on    his    neck     within    his   own     home.         (See

https://youtu.be/hDj4cEcPu9I?t=417.) No person should ever go through what this court,

Defendants, and Mr. Breyer put Plaintiff through.          The courts mistakes are deeply

disturbing, unfathomable, absurd, and incredibly egregious considering that Plaintiff’s life


                                             17
    CASE 0:17-cv-03058-SRN-HB Document 188 Filed 08/21/20 Page 18 of 18




was destroyed, he was tortured, kidnapped, assaulted, neck knelt on, and was deprived

access of his dying mother. It is time for the court to offer an immediate apology.

                                    CONCLUSION

       For the reasons set forth above, Plaintiff requests the court deny Defendant’s

summary judgement motion in its entirety.


Dated: August 20, 2020




                                                        s/ Brock Fredin
                                                        Brock Fredin
                                                        (612) 424-5512 (tel.)
                                                        brockfredinlegal@icloud.com
                                                        Plaintiff, Pro Se




                                            18
